European Investment Bank (EIB) - Annual Report 2008 (debate)
The first item is the report by Mr Deutsch, on behalf of the Committee on Budgetary Control, on the European Investment Bank's annual report for 2008 (2009/2166 (INI)).
rapporteur. - (HU) Mr President, ladies and gentlemen, President Maystadt, European Investment Bank - Annual Report 2008. This is the title of our current agenda item. This report, however, is about much more than the analysis of the European Investment Bank's activities of two years ago.
Ladies and gentlemen, we hear it day after day and I believe it should be reinforced that the Union has arrived at the end of an era and the beginning of a new one. The coming into force of the Treaty of Lisbon around six months ago on the one hand, and the global financial and economic crisis, its impact and the reaction of the European Union to it on the other, definitely mean that we have arrived at the end of an era in the life of the Union and the beginning of a new one.
In other words, in the second decade of the 21st century, a new era has begun in the life of the European Union. This report was created in this new era, and I believe we in the European Parliament and the European Investment Bank will have to respond to the most important questions and challenges of this new era. The report is about the activities of a bank, of a financial institution two years ago, and, unusually, we can say that in spite of the circumstances of the global financial and economic crisis, it is possible to be appreciative of a bank's, a financial institution's activities. Two years ago, the European Investment Bank responded rapidly and efficiently to the unfolding global financial and economic crisis by strengthening its lending activities, primarily by increasing loans provided to small and medium-sized enterprises, and on the other hand by participating with all the capacity available to it in the implementation of the European Union's Economic Recovery Plan.
The Treaty of Lisbon came into force six months ago. This provides the means and opportunity to further strengthen the renewal process of the European Investment Bank's organisational, supervisory and core structure. The Bank made significant progress in this respect as early as 2008, before the Treaty of Lisbon came into force. It is equally noticeable that the European Investment Bank is preparing consciously for the European Union's post-2014 financial perspective, with the opportunity of joining in the financing of macro-regional strategies and by supporting rural development, new energy sources, green investments and infrastructure development. Another aspect we feel is important, and is therefore featured in the report, is that the European Investment Bank should participate in the financing of the EU 2020 Strategy pending ratification, which focuses on job creation. In fact, it was the consideration of supporting job creation that led the European Investment Bank in the financing of small and medium-sized enterprises.
Finally, I would like to draw your attention to two issues. I consider it vital that the European Investment Bank continues to support the elimination of infrastructural inequalities within the European Union. It is important to support programmes that help balance the infrastructural standards within the EU.
Last but not least, in the past years the European Investment Bank has always received the support required for its activity from the European Parliament. Based on the preparatory work carried out over the past few months, I believe that with the constructive criticisms included in the report the Bank will continue to receive the support required for its activity from the European Parliament. Thank you for your attention and I look forward to the debate with interest.
Mr President, ladies and gentlemen, let me first of all thank you for doing me the honour of inviting me to speak in plenary. This is the continuation of a tradition begun a few years ago.
I would like to begin by thanking the rapporteur, Mr Deutsch, for the fine quality of his report.
In particular, I appreciated the fact that Mr Deutsch, as well as other members of the committee, Mr Berman and Mr Kalfin, made the effort to come to the European Investment Bank to ask some very specific questions. I welcome this excellent cooperation with Parliament.
In reality, the European Investment Bank is the only international financial institution that answers voluntarily and that is accountable to a parliamentary institution. I believe it is an excellent thing: in my opinion, strengthening the dialogue with the European Parliament is in fact absolutely essential to allow us to fulfil our role, our specific mission, which is to be a bank, but not an ordinary bank, serving the policies of the European Union.
As Mr Deutsch has already pointed out, this is what we have been trying hard to do in response to the crisis.
As of September 2008, after the collapse of Lehman Brothers, the Ecofin Council asked us to increase the volume of our loans for the real economy. We set to work, acting on this order from the Council, and I think I can say that we have in fact fulfilled our commitments, since in 2009 the volume of our loans went from 58 billion to 79 billion, that is, an increase of 37% of the volume of our loans in the European Union.
This increase mainly concerned the three sectors that the Council and Parliament had told us were priorities.
The first area was to make a special effort for the countries and the regions that were most severely affected by the crisis. This increase largely concerns what we call the convergence regions and especially certain countries that experienced particular difficulties in 2009. Thus we have never before lent so much to countries such as Hungary, Lithuania and Romania. Furthermore, this also explains why this year we are going to make a special effort for Greece: I was in Athens last week and, with the Greek Government, we agreed that we would increase considerably the volume of our loans in Greece, as a sign of support and a contribution to the general effort to get the Greek economy back on its feet.
The second area that was prioritised is support for small and medium-sized enterprises: we increased our loans to the banks so that they continue to lend to small and medium-sized enterprises, with a new product that will allow us to have better control over the actual use of the funds that we lend. Last year we lent more than EUR 12 billion to the banks for small and medium-sized enterprises.
The third area that we were asked to prioritise is the fight against climate change. Last year, we provided close to EUR 17 billion in funding for projects that contribute directly to reducing the volume of greenhouse gas emissions.
I think I can say that in 2009 we achieved what was expected of us; in other words, we made our contribution to the European Economic Recovery Plan.
Of course, we need to continue along these lines, and I would like very briefly to mention the three great challenges that we face in the coming months and years.
The first, as your rapporteur quite rightly stressed, is to continue to contribute to the European Union's priorities. That means, therefore, that we, as the EIB, must make our contribution to the implementation of the Europe 2020 Strategy. As you know, the Commission has launched this new strategy, which is currently under discussion with the Council and Parliament. The EIB is ready to make its contribution, in particular using innovative financial instruments that would allow us to increase the leverage of some funds from the European budget. These are, therefore, joint instruments between the Commission and the Bank that we would like to put into action.
The second major challenge that we face is the renewal of the EIB's external mandates. We will have the opportunity to discuss this with Parliament. The Commission has just presented a proposal that is fully in line with the report by a committee of wise men chaired by Mr Camdessus. The key element of this proposal is to make the system even more effective. As you know, we benefit from a European Union guarantee for operations that are included in its external mandates. The aim, therefore, is to use them as best we can, and the Commission proposes a simplification, a harmonisation of our external mandates. The Commission also proposes that EUR 2 billion that was set aside be allocated to projects contributing to the fight against climate change.
That leads me to the third challenge that I would like to underline: the need for the European Investment Bank, along with other institutions, to make its contribution, in particular, to fulfilling the commitment made by the European Union in Copenhagen. As you know, the European Union made some major commitments to support what we call fast track financing. In this context we think that the EIB, which has developed unquestionable expertise in these matters, can make an important contribution. That is why we proposed to work with other national financial institutions to set up a network, a European platform that could coordinate and, therefore, optimise the funding of projects in developing countries. The French Development Agency and the German KfW have already shown interest in this initiative, and I hope that, together with the Commission, we will be able to help finalise this instrument in the coming weeks.
Those, Mr President, ladies and gentlemen, are the three major challenges for the months and years ahead that I wanted to draw your attention to.
Member of the Commission. - Mr President, on behalf of the Commission, I would like to thank Mr Deutsch for an excellent report, and also to welcome President Philip Maystadt to your plenary and congratulate him for the huge efforts the EIB has made to counter the economic crisis and to support the EU's recovery plan.
In the extraordinary circumstances we made an extraordinary call to the Bank, and it responded immediately by accelerating its lending to record highs. Due to its excellent financial standing, it was able to do so even at a time when it was difficult to raise finance from the markets.
The increased volumes targeted especially those areas which we feel - and I trust Parliament shares this view - are a priority, especially small and medium-sized enterprises, energy and climate change, as well as investments in the convergence regions of the Union which have been particularly hard hit by the economic slowdown. Furthermore, the EIB, in a joint initiative with the EBRD and the World Bank, was able to increase its support to the financial sector in the countries of Central and Eastern Europe, which are also experiencing an especially difficult situation.
The EIB will have a very important role to play in the implementation of the Europe 2020 Strategy in supporting investments in infrastructure, green technologies, innovation and SMEs.
We are also laying the groundwork to enhance the combined use of EU grants with the EIB financial instruments both inside and outside the Union, including in the convergence regions, where the EIB can play an important role in improving the absorption of structural funds.
In the external field, I am very satisfied with the mid-term review of the EIB external mandate, supported by the Camdessus report, which concluded that the EU guarantee to the EIB is an efficient and forceful instrument with high financial and political leverage.
The Camdessus report also contained a number of good suggestions on increased alignment of EIB external activity with EU policies, and on how to enhance the cooperation of the EIB and the EBRD, building on Parliament's resolution on the EIB and EBRD Annual Reports for 2007.
Parliament had called for a better mutual understanding between the two banks. I have been very pleased to see that the EIB and the EBRD have reached an agreement on their cooperation in common countries of cooperation. This will form the basis for a more global tripartite agreement with the Commission replacing the existing regionally based agreements.
The main outcome of the mid-term review is the legislative proposal which the Commission has just submitted to Parliament and the Council for amendment of the EIB mandate for the remainder of the current financial perspective.
I trust that you will find it a solid and balanced proposal which takes into account Parliament's recommendations and concerns. It aims at reinforcing the focus of the external mandate on the key policy areas where the EIB has a well-proven track record, especially climate change, social and economic infrastructure and local private sector development, but also at placing more emphasis on development aspects of EIB financing.
So, in conclusion, we are looking forward to constructive and productive discussions with you and with the Council over the next months on this proposal. We hope that once again we could see an agreement at first reading, so that legal stability can continue to be ensured for an external mandate that allows us to effectively and efficiently pursue the EU's external policy objectives.
rapporteur for the opinion of the Committee on Women's Rights and Gender Equality. - (HU) Ladies and gentlemen, in their opinion on the report, the Committee on Economic and Monetary Affairs stated that the European Investment Bank did well in crisis management in 2008.
What can be expected from an investment bank during a crisis? Mainly that it tries to compensate the decline in the lending activities of the commercial banks by creating liquidity. It can be stated that the EIB has been increasing the volume of loans with favourable interest terms continuously since 2008, and pledged to make available an additional annual amount of EUR 15 billion in extra funds for small and medium-sized enterprises in 2009 and 2010.
Why is this so important? Obviously because these are the largest creators of jobs, and at the moment, our greatest problems here in Europe are represented by employment issues. We have to create jobs.
The Bank also did well, in this very respect, in restructuring certain target areas. The bank turned towards small and medium-sized enterprises to a significant extent, and helped them find their footing as soon as possible. The Committee would recommend to President Maystadt three areas where the Bank's operations could become more efficient or transparent.
The first is that the Bank should focus even more on the countries most severely affected by the crisis, thus further increasing the inner cohesion of the Union. The second is that the Bank should not only enter into partnership agreements with large commercial banks for the financing of small and medium-sized enterprises, but should also include regional banks and savings banks into the partnerships, as these financial institutions know the markets best. Finally, the third point is that we believe it would be essential that financial institutions included in the partnerships are obliged to transfer to financed SMEs at least 20% of the profits resulting from the complete 50% EIB financing, in other words, a larger percentage than required by the current contracts.
On the whole, we can say that the EIB did well, and still leads the way in providing appropriate responses to the crisis, but further joint efforts will be required to be able to move forward with the European Commission and European Investment Bank, particularly in terms of job creation.
Mr President, Mr Rehn, on behalf of the Committee on Regional Development, I would first of all like to express my gratitude for the report and I would also like to thank the rapporteur.
The committee welcomes the high capital adequacy ratio of the European Investment Bank (EIB). We are pleased that economic and social cohesion and convergence and the convergence pillar of the EU's cohesion policy in particular represent a core target for the EIB. We also appreciate very much the contribution which the EIB made to achieving the convergence objectives by lending EUR 21 billion, 41% of total EIB lending in the EU, for convergence projects.
Furthermore, I would like to emphasise the added value of undertaking actions in cooperation with the Commission and the EIB's strategy of providing additional support and leverage to structural fund interventions.
Mr President, I would firstly like to welcome you, President Maystadt, and to tell you what a joy it is to see you again, since I worked on an identical report some time ago. I would also like to welcome the Commissioner and to tell the rapporteur and the rapporteurs for the other groups that they have done a tremendous job, and I would like to welcome them too.
Mr President, it is regrettable that the Council's seat is empty, because the EIB is an intergovernmental instrument. It is the Member States that are the partners of the EIB. Furthermore, I welcome, once again, the concern that President Maystadt and his colleagues show for Parliament in all these matters.
I would like to speak first of all about supervision, which is a subject close to my heart, since I think that the nature of the European Investment Bank's tasks mean that it should have prudential supervision. It does not have it because it is an international entity that is not subject to national audit authorities.
I have tabled an amendment so that our European Banking Authority, which we are hoping to set up, has a remit enabling it to perform prudential supervision tasks. Commissioner, I would like you to support this idea. I am told that the Member States are against it. The Member States will be unable to entrust tasks to the EIB on a long-term basis or to ensure that it has prudential supervision.
I would like to conclude now with investment and the role of the EIB. The European Union is not investing enough, and we know today that, whether we are talking about transport network interconnections, energy, high-speed trains, motorways, universities, water, space or health, we must invest more. However, the European Investment Bank is right: it is a bank and it must protect its triple A rating.
That is why I propose that, in the 2020 Strategy, we at least have an objective of EUR 1 trillion in investments. It is possible, but we must have an investment budget within the European Union and we must cooperate with the EIB through the use of innovative instruments. I propose that the European Union become the Bank's partner, since this would create a better synergy between the Union and this instrument, which is absolutely crucial to the future of our Europe.
on behalf of the S&D Group. - (RO) I believe we all agree that the European Investment Bank features among the European projects which we can describe as successful European projects. I must also congratulate it at this point for the fact that, during a crisis, it has managed to retain its AAA rating, which is excellent.
In another respect, however, the current economic situation in Europe means that the European Investment Bank needs to carry out a wide-ranging review of its mission. I will mention here just three important points. First of all, loans which are given must support the Europe 2020 agenda. Secondly, the loans that it gives must be used to support large-scale investment projects so that Europe's economies can start to function again. Lastly, the European Investment Bank can and must support the creation of a much more stable and powerful European economic framework.
on behalf of the ALDE Group. - (SV) Mr President, Commissioner, Mr Maystadt, I should like to thank the rapporteur very much for an interesting and excellent report. On behalf of the Group of the Alliance of Liberals and Democrats for Europe, I should like to start by praising the bank for its excellent work. The European Investment Bank (EIB) was rapid and resolute in taking action when the financial crisis hit with full force. The bank demonstrated its ability to handle the huge challenges that it faced when the global economic crisis reached the economies in the European Union.
It increased the money supply and ensured that the lending volume increased significantly. This lessened the deepening of the financial crisis and was important for enabling any sort of recovery to occur. The important role of the EIB in supporting the small and medium-sized enterprises, which has been mentioned here, ought to be highlighted and cannot be emphasised enough. These investments were able to alleviate the crisis significantly. Small enterprises are, of course, the engine of our economy. They make up 99% of all our companies in Europe and employ 100 million people.
The fact that the EIB has a strategy for ensuring sustainable long-term growth in the European Union is, of course, extremely important, and this has been said many times; with green development, including investment in the Trans-European Network projects. A well-functioning Trans-European Transport Network is one of the most important components of the European growth initiative; the volcano in Iceland has perhaps taught us a lesson.
Evening out the differences in Europe is another important part of the EIB's work. It is beneficial to the EU to have stable and economically strong neighbours. In this context, we can view the EIB's work as particularly important from a strategic point of view.
Openness, transparency and the combating of fraud are particularly important subject areas. In the Liberal ALDE Group, we are pleased that the EIB has actually followed the recommendations that Parliament has put forward for so many years. We think that this is very good. Here the EIB can function as a beacon for openness for other EU institutions.
So, finally I come to a blot on the EIB's Protocol. It is very disappointing that equality within the EIB is still so poor. Women are still seriously under-represented, Mr Maystadt, in particular among the EIB's higher officials and directors, and make up only around 20% of the workforce. The EIB must improve in this area. This is something we can read about in its Diversity Strategy from December 2008. In summary, therefore, there are three good points and one less good, or we could even say bad, point.
Mr President, ladies and gentlemen, Mr Maystadt, fellow countrymen, we need a bank like yours. Yes, we need it at a time when private banks, like industry, have shown that they are working against the general interest, that they are no longer doing their job of providing society with credit. We need public lending instruments, and even more so at European level. For that reason alone, therefore, I believe - and we believe - that the EIB should assume an increasingly important role.
What role should you play in our opinion, though? That of a catalyst, of course. A public bank like yours cannot respond to all the needs of the market, but you should be a catalyst: a catalyst to help our societies and economies transform, so that they can rise to the two crucial challenges of our time, which are not only to learn to live within the physical limits of our planet - that is, of course, the climate issue and that of the exhaustion of resources - but also to rise to this growing challenge of social cohesion, both within the European Union and on the planet as a whole, since you have a significant mission in the area of development.
From that point of view, allow me to quote just one figure. When we see the energy investments that you were funding in 2009, three quarters went towards 19th- and 20th-century technologies and only one quarter towards renewable energy.
Therefore, the challenge that we are setting you, Mr Maystadt, and the EIB, is to reverse these proportions, it is to ensure that, in 2010 and beyond, three quarters of your investments - and all of them in the long term - go towards this transformation. I think that this is how you will play your role as catalyst. Mr Maystadt, you have often been top of the class; we ask you to ensure that the EIB really is top of the class at global level.
Mr President, most of all I would like to thank the rapporteur, Mr Deutsch, for his very good work. I think that increasing the volume of lending by the amount which the report mentions is a very ambitious objective. I think that, in fact, from the perspective of the European taxpayer and the European voter, a European investment pact is basically only important insofar as it is a financial 'tap' for small and medium-sized businesses. The increased financial commitment should be appreciated, here, as it is fairly significant in this area. Support for this sector is especially valuable, particularly in times of crisis.
As a representative of Central and Eastern Europe, and as a Pole, I must say that it is an extremely important matter for us that the bank should support transformation in our region of Europe and reduce the present divisions. I am glad, too, that the bank is showing significant commitment as far as relations with European funds are concerned. This, too, is of indirect significance for us.
on behalf of the EFD Group. - Mr President, when I look at the projects the EIB finances I am struck by how many involve large companies and how few involve the SMEs they are supposed to help. Do companies such as General Motors, Electrolux and Arcelor Mittal really need to use the EIB except for the soft terms they offer? And what have such loans done for the European economy? Have they created jobs? No, they have exported jobs, sometimes to cheaper European countries and sometimes outside the EU altogether.
Electrolux is an example of EIB success. Lent EUR 250 million for capacity enhancement, they built new factories in Poland, Romania and Hungary. As soon as these were completed they transferred production there from the UK with the loss of almost 2 000 jobs in Spennymoor, England, so I think we can all agree that the EIB plays a very important role in the economy of Europe, particularly on the balance of trade: it exports our jobs and imports unemployment.
(DE) Mr President, it is pleasing to read in the annual report that the European Investment Bank (EIB) has responded rapidly to the crisis by making a significant increase in the funds available. Lending to small and medium-sized enterprises (SMEs) in particular must remain one of its central priorities and, where possible, must be extended. However, it is important to ensure that the businesspeople in question actually receive the loans.
With regard to the monitoring and supervisory system, I support the proposal for the establishment of a European Banking Authority. However, in order to be able to function efficiently, this authority must be given far-reaching powers and must also have the mandate to monitor banks which operate across national borders.
As far as the objectives of the European Investment Bank are concerned, I would like to see a greater focus on its activities within Europe. This is urgently needed in the light of the ongoing financial and economic crisis and it would also allow duplication of effort and conflicts of interest with the European Bank for Reconstruction and Development to be avoided.
- (GA) Mr President, I agree with the colleagues who are commending the excellent work done by the EIB.
In praising the EIB we can see in it a stark contrast to the sad murky immoral story which has unfolded regarding the private banks with their extravagant remuneration packages and grotesque bonuses and total lack of corporate governance. The EIB, partly perhaps because, as the President says, it is accountable to Parliament, has been the exact opposite, and they are to be praised for their good and proper actions and in particular their swift action in reacting to the economic crisis.
He did mention, and rightly so, that they earmarked SMEs for particular attention and support and I know that in my own country EUR 300 million was allocated for SMEs through the EIB. But the question is: is this reaching the SMEs, and, if not, can they establish why not? Is there any recourse for businesses that are refused even if they seem to have good business plans?
Certainly in Ireland every day there is evidence of companies going bust and even in the Irish Times on Tuesday the heading was 'State cuts fund to help enterprises by EUR 22 million'. So we are not out of the woods yet.
Also I want to ask the question: there is also anecdotal evidence that private banks are using money that is supposed to go to SMEs for other activities at the banks. I would like to know: is this the case? Can it be established, and, particularly, can we in Parliament do anything to help establish those facts?
(DE) Mr President, Mr Maystadt, Mr Rehn, I would first like to thank Mr Deutsch for his work. However, I would also like to take the opportunity to emphasise the importance of the European Investment Bank (EIB) for Europe and for the citizens of Europe and to highlight the fact that we must make greater use of this unique institution, in particular in times of economic crisis.
From the perspective of budgetary control, which in modern terms also covers the actual output and performance of European programmes and institutions, the EIB has definitely earned its high rating, in particular with regard to political reliability. It creates real added value for the people of Europe by means of the investments made in its six main programmes, ranging from the Trans-European Networks to supporting small and medium-sized enterprises, and its special programmes, such as the project to combat climate change. I am sure that this will receive broad support in the European Parliament. However, this also means that Parliament must in future extend its own supervisory procedures. I am referring here, for example, to the investment facility.
Finally, I would like to make one further point which is particularly important to my group and which is aimed directly at the EIB. We welcome the fact that the EIB has revised its policy on offshore financial centres. However, we also need the assurance that income produced from EIB funds will not make its way into tax havens of this kind, otherwise the EIB would risk damaging the reputation and the rating that it has built up.
(FR) Mr President, the European Investment Bank is both a bank and an institution. As a bank it cannot forget that it is an institution, and as an institution it cannot forget that it is a bank. Therefore, it must respond to the demands of the European Union, on the one hand, without neglecting its refinancing capacity, on the other.
From this point of view, we do not have the right to make it take unnecessary risks, particularly in its interventions in developing countries. That is why it is important to favour a kind of agreement between the Member States and the European Commission, on the one hand, and the European Investment Bank, on the other, whereby institutional donors have the opportunity to intervene with donations, while the European Investment Bank, by virtue of its role, can grant loans.
This precaution would protect us from the setbacks experienced by the World Bank, which a few years ago had to cancel 50 billion worth of debt that would not have been repaid in any case. I believe we can avoid such an experience with the prudence shown in the European Investment Bank's operations, and I would like to encourage it to further develop its interventions in developing countries, because there is certainly still some margin for manoeuvre there.
(FR) Mr President, President of the European Investment Bank, in the EIB's 2008 report, Parliament insisted that the bank's external activities comply with the general objectives of the European Union.
That is why the project to finance a nuclear power station in Jordan would go against the foundations of Article 3(5) of the Treaty on European Union. I quote, 'In its relations with the wider world, the Union shall contribute to the sustainable development of the Earth'.
In February 2009, the Jordanian authorities contacted the EIB seeking support for their nuclear energy development project, which involves, in particular, the construction of a nuclear power station by 2016.
It is therefore with some satisfaction that I have received the assurance of your services that the European Investment Bank did not grant this request and that it considers that its job is to support projects in Jordan aimed at developing wind and solar power, which are energies of the future for our planet because they are renewable.
Will this position be pursued for other requests to finance nuclear power stations?
(PL) Mr President, the stability of Ukraine is a natural objective for all EU Member States, partly because Ukraine is one of our most important and largest partners. As we look on, Ukraine is going through a crisis. The stability of Ukraine's budget will be decisive for the social and political situation as well as for the country's future. The more help and political support we give to Ukraine, the more we will be entitled to expect reforms in the Ukrainian economy in favour of a free market.
The economic crisis in Ukraine is not just a crisis for Ukraine, but is also a matter for all of us. Today, in the difficult situation of Ukraine, it is becoming apparent how much we can help. Therefore, I support macrofinancial aid for Ukraine. I think we should say, today, that it ought to be greater, and that the greater it is, the greater and more ambitious can be our expectations of Ukraine.
(EL) Mr President, without doubt, the European Investment Bank has been a success since it was founded 52 years ago, especially in achieving and strengthening the objectives of the European Union and financing small and medium-sized enterprises, which form the mainstay of business in the European Union and the mainstay of those businesses that need to be maintained during the course of the current economic crisis in order to maintain jobs and social calm in the Union.
As we all know, today the Union is dealing with the Greek crisis. Of course, I do not know if future historians will call it the 'Greek crisis' or the 'financial crisis' or perhaps they will call it the 'monetary crisis'. What I do know is that, if he were alive today, Galileo would not say that the world is turning, he would say that 'the world is running', because events are running away with us and, as the European Union, we must follow them and find the necessary solutions.
I think that everyone here believes that, if life is to proceed smoothly in the Union, we need to speed up the completion of political and economic union. That being so, I consider that the EIB has the expertise and the objective capability of taking more action and I propose - and I address this proposal specifically to Mr Olli Rehn, whom I respect immensely for the gravitas with which he addresses various issues - that the possibility should be examined of the EIB's paying a role in the future in assessing the credit rating of the Member States.
(DE) Mr President, the previous speakers have rightly highlighted the importance of the European Investment Bank (EIB). Mrs Kadenbach, for example, has referred to its essential contribution to social convergence. I would like to put that in a political context. We are very concerned to see that parties of the extreme right are gaining popularity in more and more countries. This is because social convergence in the European Union is not working in the way in which we would all have liked.
These radical right-wingers are very often wolves in sheep's clothing, which allows them to conceal their massive and cynical contempt for humanity. My final example, Mr President - and I am aware of your political leanings - concerns what Mr Mölzer has just done. He has made a nice little speech, but in the meantime he has called one of his political opponents - in other words, me - a psychopath. That is the language of Hitler's fascism. This is the way in which these people work, by branding their political opponents as monsters. I would like to ask you to take the necessary measures and I would also like to ask the staff of the EIB to continue with their work, in particular in the area of transparency. They should make what they do even more transparent, because this approach will help to combat the new rise of fascism.
(FR) Mr President, with the European Investment Bank's 2008 report we are celebrating an anniversary: the EIB has now been actively contributing to the economic development of our continent for more than 50 years.
As a European Union bank providing long-term loans, it plays a decisive role in combating the crisis we are experiencing today. We should pay tribute to the responsiveness that it has shown since autumn 2008. In 2008 alone, the EIB paid out EUR 10 billion more than it anticipated.
As a member of Parliament's Committee on Regional Development and Committee on Economic and Monetary Affairs, I am particularly interested in the EIB's assistance for Europe's small and medium-sized enterprises. To me it seems extremely important to continue to develop initiatives such as JEREMIE. Enterprises need equity, venture capital, guarantees, loans and the technical assistance proposed by JEREMIE. A year ago, the Auvergne region - a part of my 'Euro constituency' which Mr Audy, who is here, knows well - launched this aid mechanism for SMEs. It is worth EUR 25 million, EUR 18 million of which comes from the European Regional Development Fund (ERDF), and it will help small enterprises, support innovation and contribute to overcoming the crisis.
I am pleased to see this constructive cooperation between the EIB, the European Investment Fund and our local authorities. Mr Maystadt, I am convinced that we must continue along these lines.
Mr President, within the EU in 2008 the EIB reacted swiftly and accurately to the financial crisis by increasing its capital and almost doubling investments and disbursements compared to previous years, and in particular towards SMEs. However, under the EIB's external mandate, this sense of urgency for counter-cyclical action has not been shown by the EIB in developing countries. The EIB even decreased its investment significantly in ACP countries, in Asia and in Latin America. The annual report painfully shows that, for developing countries, the EIB's response to the crisis has been far too slow.
The main task of the EIB as a public institution in developing countries should not only be to invest in heavy infrastructure; another and equally important task is providing capital in times of scarcity, supporting markets where private banks are reluctant. Under the external mandate the EIB should invest more in financial services, offering better access to loans and savings for citizens and SMEs. That leads to sustainable growth here and in developing countries.
(EL) Mr President, ladies and gentlemen, before I welcome President Maystadt to the European Parliament and before I congratulate him both on the successes of the European Investment Bank and on its ambitious business plan, I should like to express my horror about the murderous arson attack on three of my fellow citizens in Athens yesterday, at their place of work, and to express my deepest condolences to their families.
Without doubt, the current economic crisis has highlighted the important work of the European Investment Bank. Additional financial support by the EIB has allowed fast disbursements and helped to support the real economy, especially by protecting useful projects and helping viable undertakings in these exceptionally difficult times.
The EIB has also played an important pivotal role in the core programme on competitiveness in Europe under which, via the JASPERS and JEREMIE initiatives, the EIB has promoted instruments to give even more essential support to innovation.
The role of the EIB is becoming more and more important, not only within the framework of the cohesion objectives, but also in the implementation of the Europe 2020 Strategy. The smart financial mechanism instruments which it is constantly developing and the more recent European Local Energy Assistance or ELENA initiative are expected to make a decisive contribution towards employment through important investments in sectors such as sustainability and security of energy supply, which have a direct impact on local economic development and on improving the quality of life of our citizens.
(LT) President Adamkus, after Europe was struck by the financial and economic crisis, the support provided by the European Investment Bank to small and medium-sized enterprises (SMEs) became especially necessary. I view as positive the decision adopted by the bank in 2008 to allocate 42% more loans than in the previous year to SMEs, since they make up 99% of all of the European Union's companies and employ more than 100 million people. Given that the economic crisis is not yet over and the level of unemployment is still rising, we must ensure that the European Investment Bank further increases borrowing opportunities for SMEs, improves access to capital and simplifies the complicated bureaucratic rules so that projects can be funded more quickly and more effectively, particularly in those Member States and sectors that have suffered most from the crisis. As well as support for the companies I have mentioned, the European Investment Bank should also continue devoting significant attention to funding the development of a sustainable, competitive and secure energy infrastructure and a harmonious transport sector infrastructure.
Mr President, if we did not have the European Investment Bank, we would right now be desperately trying to set it up. I welcome the proposal to greatly increase the amount of loans and also support its role in helping non-EU developing countries.
We are, however - I believe - wasting this valuable resource by not drawing on its expertise in the wider financial crisis. We urgently need a European mechanism for financial stability. By setting up a trust fund, as proposed by the Party of European Socialists, we would ensure that Member States coming under attack from unscrupulous speculators could be supported without direct recourse to taxpayers and could ensure lower spreads. This would demonstrate clearly to the market - particularly the unscrupulous speculators - that we are not prepared to allow any Member State to be brought down and destroyed, as is happening at this point in time with Greece and is likely to happen to other Member States, not least my own, in Ireland.
(RO) Against the backdrop of the crisis, the European Investment Bank has managed to change its priorities quickly in terms of granting loans, in order to provide support to small and medium-sized enterprises, which are exposed the most to the risks triggered by the crisis and the increased costs associated with lending. It is important for us to see to what extent the Bank can provide cofinancing for projects financed from Structural Funds in Member States in the East because, as you are aware, a number of SMEs and local authorities are experiencing major difficulties in accessing European funds for which no cofinancing is available on the financial and banking market.
I believe that during the forthcoming period the Bank's activities must be focused on the countries hit hard by the crisis, which are failing to kick-start their economies, in order to support cohesion and prevent the continuing economic and social decline.
The European Investment Bank has a special place in the financial mechanism available to the EU for relaunching economic growth. This is why I support the recommendation that the EU, as a legal entity, can become a shareholder of the Bank, along with the Member States, which would help strengthen cooperation.
I am going to give the floor for half a minute to Mr Mölzer, who felt he was alluded to in a speech by another Member.
(DE) Mr President, I would like to make a personal statement under Rule 151 of the Rules of Procedure, following the serious accusations made against me by Mr Martin in his speech.
I must point out that I want nothing to do with this Member of Parliament. His political approach is to denounce his colleagues, to denounce the entire Parliament in the media and to claim that the officials in Parliament are lazy, idle and incapable. I will not talk to a man who uses secret service methods, such as keyhole cameras, miniature cameras and other secret equipment, to spy on people. I have not spoken to him today and I will not do so in future. I do not want anything to do with a person of this kind. I reject Mr Martin's assertion and, in my opinion, he should withdraw it.
Mr Mölzer, your words have therefore been recorded in the verbatim record of today's sitting.
(RO) I must begin by congratulating the European Investment Bank for the efforts it has made aimed at achieving the Community objectives. This institution has played and continues to play a crucial role during the current financial and economic crisis.
The convergence objective receives considerable support from the Structural and Cohesion Funds as it is one of the Bank's key objectives. EUR 21 billion, approximately 41% of the total sum of EIB loans in the European Union, have funded loans for projects with this objective in mind. I think that poorer regions cannot be developed until after the infrastructure providing accessibility, as well as the right social and educational infrastructure have been created, based on the common standards for all European Union citizens.
This is why I am actually encouraging the European Investment Bank to continue the measures aimed at promoting economic and social cohesion in the European Union and the measures to combat the financial crisis by increasing...
(The President cut off the speaker)
(RO) The European Investment Bank plays a major role in increasing the level of convergence across the European Union, a vital contribution during the economic recession which has hit investments hard, especially in public infrastructure.
I think that the EIB has responded very promptly to the challenges presented by the crisis, for instance, by granting funding to Romania, amounting to a total of almost EUR 1.5 billion for 2009. These loans highlight the versatile extent of the Bank's involvement in accelerating the process of bridging the development gaps during the post-accession period.
As my fellow Members have said, a significant proportion of the loans are for supporting SMEs. I believe that improving these enterprises' access to capital can play a key role in boosting the European economy and combating unemployment. In this respect, it would be useful for assessments to be carried out every year on the accessibility and effectiveness of these loans to ensure greater transparency in terms of their final destination and improve the administrative process.
Mr President, we should applaud the important role the European Investment Bank plays in the reconstruction of our economies in the difficult times most of our countries are facing. My country, Lithuania, is a case in point. The EIB plays a role in the national stimulus package, especially when it comes to enhancing financing for small and medium-sized enterprises, but also financing renewable-energy and transport projects.
I would nevertheless urge European governments to provide the EIB with a more significant lending capacity to our neighbours, especially those in the east, that are also suffering from the effects of the crisis and are highly in need of loans and investments. Especially needed are investments in the hard sectors, such as transport, environment and, last but not least, energy. The last one is of particular importance, especially knowing the energy infrastructure problems that...
(The President cut off the speaker.)
(PL) Mr President, I, too, would like to add my voice to the propitious expressions of thanks to Mr Maystadt and the European Investment Bank, and also to Mr Deutsch, who drafted the report.
Two objectives, in fact, have been discernible during the debate: firstly, development, and secondly, stabilisation, or the other way round - the order is not important. In the European Union and its Member States we are thinking, principally, of development in the area of cohesion. Here, I want to emphasise in particular the role which can be played by financing the small and medium-sized enterprise sector. We have already said, in the Lisbon Agenda, that without the small and medium-sized enterprise sector and without regional cooperation it will not be possible to develop cohesion.
We have countries outside the Union, which are neighbours of the European Union, the Eastern Partnership countries, where without the help of the European Investment Bank - Mr Kowal also spoke about this, and so did Mrs Andrikien- it will not be possible...
(The President cut off the speaker)
(DE) Mr President, Mr Maystadt, I would be interested to know what effect the discussion on Basel III is having on the bank and, in particular, on the European Investment Fund (EIF). Do you believe that we have the necessary creditworthiness to provide effective support in an economic crisis or do you think that our creditworthiness needs to be improved? What opportunities do you see in future for making more risk capital available in crises like the one which we are currently experiencing? The support of the EIF is of great importance in particular to small and medium-sized enterprises in difficult times.
I would like to thank the European Investment Bank (EIB) for its successful collaboration with the EIF and for the fact that it has made major progress in focusing on small and medium-sized enterprises and, above all, on the Trans-European Networks.
Mr President, I would like to thank all the speakers for their comments. Of course, some of the issues raised deserve to be discussed in more detail. I can only give a few answers here, and I will distinguish between questions that concern our operational priorities, on the one hand, and those that are more about supervision and governance, on the other.
As far as our operational priorities are concerned, one has held the attention of a number of you, and it is the support that should be provided to small and medium-sized enterprises. Mrs Győri and Mr Schmidt, in particular, underlined this. I think that they are quite right to stress the importance of support for SMEs.
As you doubtless know, in 2008, we launched a new product for loans to banks for small and medium-sized enterprises, which allows us to monitor the use of the funds that we lend more effectively. Thus I can tell you that, from the last quarter of 2008 until the end of 2009, we signed loans worth EUR 21 billion, of which EUR 16 billion have actually been spent. Moreover, at the end of last year, more than 90% of these funds had already actually been lent to small and medium-sized enterprises.
I therefore think that we can provide significant support in this way, going through commercial banks, and using, as Mrs Győri stressed, not just traditional commercial banks as intermediaries, but also regional banks and savings banks. We have diversified the range of our intermediaries.
We are also trying to work in close cooperation with our subsidiary, the European Investment Fund, in combined actions, since this fund is able to provide guarantees for the portfolio of loans granted to SMEs. Mrs Auconie gave a very specific example of this participation, and I am grateful for her words of support in this regard.
The second operational priority that captured your interest is, of course, convergence, and I can confirm that the European Investment Bank is striving to further increase its operations in the so-called convergence regions. Thus you will see that, in 2009, the volume of our loans grew more in the new Member States than in the old ones. This is part of our determined effort to try to help reduce the gap between the Member States, since that is indeed the spirit of convergence.
In this context, as Mrs Kadenbach and Mr Czarnecki, in particular, underlined, it is important to have good cooperation with the Commission regarding the use of the Structural Funds, and I can tell you that this is indeed the case.
Furthermore, together with the Commission we have finalised several joint programmes: JASPERS, to provide technical assistance in the preparation of projects that may be eligible for aid from the Structural Funds; JEREMIE, which is an original idea aimed at transforming the Structural Funds into financial instruments with a revolving character (we can use the same amounts several times); and, finally, JESSICA, which is the same idea of using the Structural Funds for funding in the area of urban renewal.
The third operational priority is energy and the fight against climate change. We will perhaps have the opportunity to discuss this in more detail, but I can assure you that the idea is to put more emphasis on renewable energies and energy efficiency, in accordance with the strategy adopted at European level.
Mr Lamberts quoted figures for the period 2002-2008, but if you look at the most recent figures, in particular those of 2009, you will see that the proportion is in the process of being reversed, since in 2009 we funded renewable energy projects worth more than EUR 4 billion, which represents more than 70% of our funding for electricity generation.
The intention, then, is to pursue this reversal of the proportion by providing more funding for renewable energies and energy efficiency, and here I would like to thank Mr Stavrakakis, who alluded in his speech to the ELENA programme, which once again is a joint programme with the Commission to provide technical assistance in the area of energy efficiency.
Still on energy, I would like to say to Mrs Benarab-Attou that we respect the choice of each Member State as far as policy mix is concerned. If a Member State decides to use nuclear energy, it is not for the EIB to oppose this, but I confirm that, in the case of Jordan, we are only discussing the funding of renewable energies.
I shall be brief now, and address a few issues regarding supervision and governance. As far as supervision is concerned, Mr Audy has gone over this, he knows our position; we are completely open, we are already supervised to a large extent by an independent audit committee, by the European Court of Auditors, when we use the European budget, by OLAF and by the European Ombudsman. I think we are already the most supervised international financial institution.
That said, I acknowledge that having banking supervision could be useful, and we are therefore completely open to proposals that could be made on the subject, in particular via the new European Banking Authority.
As far as Basel III is concerned, I would simply say to Mr Rübig that we are following the work closely. It is too early to give an opinion on the impact that that could have, since we are only at the stage of consultation on Basel III and the parameters have not yet been decided.
As for offshore financial centres, I would say to Mr Geier that it is something that we are very interested in. If he wishes, we could explain our new policy in more detail, but, really, the main concern is to prevent tax avoidance when offshore financial centres are used.
Finally, a specific point raised by Mr Schmidt. He is right, we still have some progress to make in terms of gender equality. The figure that he quoted concerns only managerial staff. It is true that we have too few women in the EIB's managerial staff. We have implemented an action plan and we hope to rectify this situation in the next few years, but I want to assure him of our will in this regard; we want to improve a situation which, as it stands today, is in fact unacceptable.
Mr President, honourable Members, I want to thank you for a very professional and constructive debate, and Mr Deutsch for his excellent report.
I wish to say three things on the matter. Firstly, I am confident that this debate and report will provide a sound basis for the prompt adoption of the European Investment Bank's external mandate. This is important for us to be able to ensure that we effectively implement the EU's common objectives in foreign policy and development cooperation.
Secondly, the European Investment Bank is a vitally important partner for the European Commission, especially if we are to achieve the Europa 2020 goals, specifically in the areas of sustainable growth and employment. The EIB holds the keys to the development of infrastructure, innovations and small enterprises, and we are cooperating closely and seamlessly in this.
Many of you have, understandably, referred to the situation in Greece. Yesterday, on behalf of the Commission, I sent commiserations to the relatives and friends of those who lost their lives in Athens as a result of the violence. Fierce debate is a feature of democracy, but violence can never be tolerated and there has to be a very strict limit to behaviour of this sort.
The Commission has been actively involved in the construction of a stabilisation programme for the Greek economy and the adoption of a huge financial rescue package to support financial stability throughout the euro area and to ensure the stability of the Greek economy. At the end of last week we proposed to the Eurogroup a huge financial rescue package and a stabilisation programme worth EUR 110 billion in all. The finance ministers in the Eurogroup took a decision last Sunday, with reference to a proposal by the Commission, the ECB and the IMF. It was a difficult, but at the same time, necessary and responsible decision. Now it is crucially important that all the national parliaments finalise their decisions soon. I, for one, am confident of your support in achieving this objective.
This is not just about Greece, but the stability of the entire eurozone economy. It is vital to stop the bushfire in Greece before it turns into a forest fire that spreads across Europe. I am sure that we can do this, but it will mean acting responsibly. Now is not the time to score popularity points: it is a time for responsible and determined action. The euro is not just a technical arrangement: it is perhaps the European Union's most important joint political project.
rapporteur. - (HU) Mr President, President Maystadt, Commissioner Rehn, please allow me to express my thanks to my fellow Members, the President and the Commissioner for this valuable debate.
Before we vote, please allow me to make three remarks at the end of several months of thorough and in my view valuable preparatory work. As Montecuccoli said several hundred years ago, a successful war, fighting a successful war requires money, money and money. It is clear that in order to solve the economic problems that affect us all, we need job creation, job creation and job creation. It is important that the European Investment Bank has always considered this to be a vital objective, and today's debate also reassures us all that it will continue to work in partnership with the European Parliament, Commission and Council in striving towards these goals.
I feel that the remarks made by fellow Members urging the European Investment Bank to pay more attention to the Member States most affected by the crisis are important. I believe that in this respect, as well, we are knocking on open doors.
Last but not least, as regards the European Investment Bank's external mandate, I feel that the remarks made here, in the plenary debate, emphasising the importance of providing support and credit to European countries bordering the European Union, are also important. Ukraine was mentioned, as well as the Balkan regions. I myself agree. Last but not least, allow me to mention the names of two gentlemen here, at the end of the debate. On such occasions it is usually the leaders of institutions who get the praise. I would naturally like to congratulate President Maystadt on the work he has done so far, but please allow me to also thank Mr de Crayencour and Mr Brito, who have been excellent partners of the European Parliament, for their work. Last but not least, please allow me to thank my fellow Members for their cooperation. It was a joint effort, and the success is also shared.
Mr Hans-Peter Martin has asked for the floor due to personal allusions. His compatriot Mr Mölzer alluded to Mr Hans-Peter Martin, his past and his conduct, and therefore pursuant to Rule 151 he has the right to reply.
These speeches regarding personal allusions cannot turn into a ping-pong match in which one person alludes to the other and the other alludes to the first; therefore after Mr Martin's speech I shall consider this matter to be completely resolved. Mr Martin is going to have a minute to speak, and I ask him to adhere strictly to Rule 151 and advise him that after exactly one minute I shall cut him off.
(DE) Mr President, it is sad that I have to bring this up in plenary. I have to tell you that what Mr Mölzer has said is untrue. On the way in here he did indeed call me a psychopath. In recent years he has often told me that I should see a psychiatrist. That is the way in which radical right-wingers work. Last year the leader of the social democratic group said, 'I believe Hein-Christian Strache is a Nazi'. This is the man whose party Mr Mölzer belongs to and whom he works closely with.
I really believe that, on the basis of what we have repeatedly experienced here, we should not only be discussing the economic crisis, the financial crisis and what can now be referred to as a money war. We should also be dealing with the dangerous rise of right-wing radicalism. If you were to sit here at the back, Mr President, with your political past, you would recognise the dangerous trends emerging once again in Hungary, in Austria and elsewhere. This must be stopped before it gets out of hand.
The debate is closed.
The vote will take place today at 11.00.
Written statements (Rule 149)
(GA) The European Investment Bank has a vitally important role in relation to the small and medium-sized enterprises which are trying to survive the current economic crisis. Small and medium-sized enterprises provide 70% of European employment, and as a result, they have a central role in the operation of the European economy.
The greatest difficulty these businesses currently face is in accessing funding and capital. The central role of the EIB as regards providing aid to small and medium-sized enterprises must be welcomed, and the Bank should be supported in its efforts. EUR 30 billion has been earmarked for small and medium-sized enterprises for the period 2008-2011 and more than 50 000 businesses in the EU benefited from EIB funding in 2009.
I welcome the report's recommendations with regard to improving the transparency of the system whereby loans are provided through the EIB's financial intermediaries. The financial intermediaries must pass these loans on to the small businesses. The Bank's monitoring system in relation to these loans must be improved to ensure the effectiveness of these loans.
I greatly appreciate the continued support expressed by the European Investment Bank (EIB) for Ireland during the economic crisis. The EIB has responded admirably to the serious liquidity constraints and the tight credit conditions resulting in serious problems in the financing of small and medium-sized enterprises (SMEs) and the declining confidence in the financial markets. The EIB has also played an important role in the European Economic Recovery Plan, especially with regard to the enhanced financing for SMEs, energy from renewable sources and clean transport. It is crucial that the EIB applies bolder risk-taking in its lending policy towards SMEs in order to allow SMEs to access capital for risk-taking projects. Last year the EIB provided Ireland with EUR 1.02 billion for six operations, the highest level ever achieved in Ireland. I welcome the fact that banks acting as intermediaries are contractually obliged to lend to SMEs at least twice the amount of their loan from the EIB, to ensure that the benefits derived from EIB funding are passed on to SMEs. However, this regulation needs close supervision as many SMEs in Ireland struggle to borrow from Irish banks in receipt of EIB loans.
In 2008, the European Investment Bank celebrated its 50th anniversary. Throughout this period, it has contributed considerably to the development of integration, balanced and lasting development and economic and social cohesion by supporting investment projects in Europe and lending to the public and private sectors using the financial markets as well as its own funds. The year 2008 also saw the beginning of the world financial and economic crisis which devastated the European economy. Given the limited liquidity, stricter lending policy and capital restrictions of the banks, the European Investment Bank came to the rescue of many endangered investments and projects. In reacting to the crisis, the EIB significantly increased its lending volume to businesses in 2008. This was extremely important, especially for the small and medium-sized enterprise sector, which was hit exceptionally hard by the crisis. Often faced by severe restrictions on their access to capital from banks which were engulfed in problems, the EIB was the last hope. The positive role played by the EIB during the crisis is incontrovertible. However, it is worth thinking about how the resources at the bank's disposal could be put to even better use. The best way for this is to simplify the complicated bureaucracy and create clear procedures.